___________________-

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations E l l § g

UNITED STATES DISTRICT COURT ncr 17 2018
soUTHERN DISTRICT oF CALIFORNIA CLERK’ u_S_ D\STR,CT COURT

OF CA' lFORN|A
UNrTED srA'rEs oF AMERICA J"UDGMENT IN A CR] R§B'i';%l§'§‘“ `“DEpuw _
(For Revocation of Probation ` e

 

 

 

 

 

V (For Offenses Committed On or After November l, 1987)
ARMANDO GALVAN (l)
Case Number: 3:16-CR-02969-AJB
Melissa Bobrow
Defendant’s Attomey
REGISTRATION No. 59148-298
m _
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. One and TWO
|:| was found guilty in violation of allegation(s) No. B.HEI' denial Of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1-2 nvl, Committed a federal, state, or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Senteneing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

 

 

 

ON. ANTHONY J. BATT
UNITED STATES DIST C UDGE

3:16-CR-02969-AJB

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ARMANDO GALVAN (l) Judgment - Page 2 of 2
CASE NUMBER: 3116-CR-02969-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term
24 months, Term to run concurrent With Criminal Case#l$chl?S~AJB.

|:l Sentence imposed pursuant to Title 8 USC Section 1326(b).

|j The court makes the following recommendations to the Bureau of Prisons:

\:l The defendant is remanded to the custody of the United States l\/larshal.

!:l The defendant shall surrender to the United States Marshal for this district:

l:t at A.M. on

 

l:| as notified by the United StateS Marshal.

The defendant shall surrender for Service of sentence at the institution designated by the Bureau of
Prisons:

l:i on or before
\:l as notified by the United States Ma:rshal.

\:l as notified by the Probation or Pretrial Services Ofiice.

 

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on tO
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:16-CR-02969-AJB

 

 

